Citation Nr: 1030919	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to December 
1946. 

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The appeal was previously remanded by the Board for further 
development in November 2009. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include: 
bilateral hearing loss, rated as 60 percent disabling, and 
tinnitus, rated as 10 percent disabling.  They are disabilities 
resulting from common etiology for purposes of 38 C.F.R. 
§ 4.16(a).  

2. The Veteran has a 7th grade education, has occupational 
experience as a machinist/laborer, and was last employed in 1990.  

3. With resolution of reasonable doubt in favor of the Veteran, 
the criteria for a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 
(2009).  





CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, the 
criteria for a total disability rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  Given the grant herein, additional 
discussion of those procedures is unnecessary.

TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at60 percent or more.  If there are 
two or more disabilities, there shall be at least one disability 
ratable at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

In pertinent part, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single accident, 
or disabilities affecting a single body system, will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2009).


Background and Analysis

The Veteran contends that his service-connected hearing loss and 
tinnitus prevent him from being gainfully employed.  He asserts 
that, even if he was employed, he would have problems 
communicating with an employer on a daily basis.  See VA Form 9, 
June 2007.  

The Veteran's service-connected conditions are limited to 
bilateral hearing loss, rated as 60 percent disabling, and 
tinnitus, rated as 10 percent disabling.  A combined disability 
evaluation of 60 percent is in effect.  However, as the Veteran's 
hearing loss and tinnitus result from a common etiology and 
affect a single body system, they are considered to be one 
disability.  Therefore, the Veteran meets the schedular criteria, 
per 38 C.F.R. § 4.16(a).  

Accordingly, the pertinent issue here is whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record reflects that the Veteran has severe to profound 
sensorineural hearing loss in both ears.  He is currently 
unemployed and has a 7th grade education.  When examined by VA in 
April 2010, it was noted that the Veteran had retired as a 
machinist in 1990.  His August 2005 application for TDIU (VA Form 
21-8940) confirms that he worked at the Drummond Coal Company for 
nearly 20 years and that he reportedly terminated his employment 
in January of 1990 due to his service-connected hearing loss.  

Other evidence of record indicates that the Veteran was awarded 
Social Security Disability benefits in 1992 on the basis of a 
fracture to the left hip and hypertension.  In the February 1992 
Social Security Administration decision, it was noted that the 
Veteran had "deafness in his left ear" among other impairments.  
At that time, the Veteran reported that he last worked in 1990 as 
a jig operator for a coal company, but that he was no longer able 
to work due to various disabilities, including hearing loss.  See 
Department of Health and Human Services, Social Security 
Administration, Decision, dated February 12, 1992.  

The Veteran underwent a general VA examination in October 2005; 
he complained of hearing loss, high blood pressure, chest pain, 
and a left hip fracture.  The examiner noted that the Veteran 
presented with significant hearing impairment but opined that he 
would have difficulty with physical and sedentary employment due 
to his heart and left hip conditions.  No opinion was rendered as 
to hearing loss and employability at that time.  

The Veteran subsequently underwent a VA examination in April 2010 
to determine the effect of his service-connected hearing loss on 
his employability.  It was noted that he had been diagnosed with 
severe to profound sensorineural hearing loss in the right ear 
and moderately severe sensorineural hearing loss in the left ear, 
per the October 2005 examination report.  He reported that his 
deafness hindered him from employment due to the "inability to 
hear things as he should be able to."  Upon examination of the 
Veteran, the examiner noted that his hearing was decreased and 
that he often asked for sentences to be repeated.  It was further 
noted that he wore a hearing aid in the left ear, but not in the 
right ear.  Physical examination of the right and left ears was 
within normal limits.  The examiner ultimately opined that the 
Veteran's impaired hearing would not prevent heavy physical 
labor, light physical labor, or sedentary labor, but that it 
would require special considerations for the hearing impaired in 
the a work environment.  

Again, the Veteran has been unemployed since 1990; he has limited 
vocational experience as a machinist and laborer.  He contends 
that he is unable to sustain gainful employment due to his 
hearing loss and tinnitus.  At the time of his VA examination, 
the examiner felt that the Veteran's hearing loss would require 
special considerations, but did not prohibit all types of 
employment; however, the VA and private treatment records 
document an overall decline in functioning/communication due to 
hearing loss, and the Board finds credible the Veteran's reports 
that the increased symptoms render him unable to secure or follow 
a substantially gainful occupation.  

In viewing the medical evidence of record, as well as the lay 
statements of the Veteran, and in affording the Veteran the 
benefit of the doubt, the Board finds that TDIU is warranted.  
Accordingly, a TDIU is granted.



ORDER

Entitlement to TDIU is granted. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


